Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2009

USA v. Clark
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2759




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Clark" (2009). 2009 Decisions. Paper 1374.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1374


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 08-2759
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                                  TRAVIS CLARK,
                                       Appellant


                     Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Criminal No. 04-cr-00165-001)
                    District Judge: Honorable Richard P. Conaboy


                      Submitted Under Third Circuit LAR 34.1(a)
                                  February 6, 2009

                  Before: RENDELL and ROTH, Circuit Judges and
                            HAYDEN, District Judge*

                                (Filed: May 12, 2009 )




                             OPINION OF THE COURT




*Honorable Katharine S. Hayden, District Judge for the District of New Jersey (Newark),
sitting by designation.
HAYDEN, District Judge.

       Travis Clark (“Clark”) appeals an order of the United States District Court for the

Middle District of Pennsylvania denying his motion to reduce his sentence under 18

U.S.C. § 3582(c)(2). For the reasons that follow, we will affirm.

                                               I.

        We write for the parties’ benefit and discuss only those facts necessary to resolve the

appeal. On May 4, 2004, Clark was indicted on one count of conspiracy to distribute and

possess with intent to distribute in excess of 50 grams of crack-cocaine, in violation of 21

U.S.C. § 846, and five counts of distribution and possession with intent to distribute crack-

cocaine, in violation of 21 U.S.C. § 841(a)(1). On May 17, 2005, he pleaded guilty to

distribution and possession with intent to distribute an unspecified quantity of crack-cocaine.

Clark’s plea agreement contained a stipulation that he was a career offender.

        The sentencing court accepted the stipulation, and determined that Clark’s adjusted

offense level was 29, with a criminal history category of VI, calling for a sentencing range

of 151-188 months. The government filed a motion under U.S.S.G. § 5K1.1 based on

Clark’s substantial assistance, and recommended a two-level downward departure to offense

level 27, which for a category VI offender provides a sentencing range of 130 to 162 months.

The court granted the motion and sentenced Clark to 130 months’ imprisonment. Clark did

not appeal the sentence.

        On March 7, 2008, Clark filed a pro se motion in the district court to reduce his



                                              2
sentence pursuant to 18 U.S.C. § 3582(c)(2) as a result of the Sentencing Commission’s

retroactive amendment to the drug quantity table. See U.S.S.G. App. C, Amend. 706 (2007)

(“Amendment 706”) (amending portions of U.S.S.G. § 2D1.1(c)). The district court denied

the motion on June 4, 2008, making this finding: “The Defendant does not qualify for a

sentence reduction as he is a career offender as defined at U.S.S.G. Section 4B1.1. His status

as a career offender, not the amount of cocaine base (crack), was used to compute his

sentencing guideline.” Order Denying Mot. to Modify Sentence (attached to Appellant’s

Brief in Support of Appeal (“App. Br.”)). This timely appeal followed.

                                             II.

       We have appellate jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We

exercise plenary review over the interpretation of criminal statutes, see United States v.

Howerter, 248 F.3d 198, 200 (3d Cir. 2001), as well as the construction of the Sentencing

Guidelines, see United States v. Thompson, 70 F.3d 279, 280-81 (3d Cir. 1995).

                                             III.

       Clark argues that a full review of his sentence under 28 U.S.C. § 3553(a) is warranted

under the retroactive crack-cocaine guideline amendment, because his sentence was “based

on” the crack-cocaine offense to which he pleaded guilty. We disagree. Clark’s sentence

was imposed under § 4B1.1, not under the crack-cocaine guideline (§ 2D1.1) that

Amendment 706 modified after Clark was sentenced. The district court, when it denied

Clark’s motion, explicitly reaffirmed that fact. As such the court properly concluded that it



                                              3
lacked statutory authority to modify Clark’s sentence under 18 U.S.C. § 3582, which states

in pertinent part:

               (c) Modification of an imposed term of imprisonment. The court
               may not modify a term of imprisonment once it has been
               imposed except that:
                                           ...

                     (2) in the case of a defendant who has been
                     sentenced to a term of imprisonment based on a
                     sentencing range that has subsequently been
                     lowered by the Sentencing Commission, . . . upon
                     motion of the defendant . . . the court may reduce
                     the term of imprisonment, after considering the
                     factors set forth in section [28 U.S.C. §] 3553(a)
                     to the extent that they are applicable, if such a
                     reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2) (emphasis added). This language imposes a threshold requirement

that the “sentencing range that has subsequently been lowered” must be the sentencing range

that was actually applied in arriving at the sentence imposed. Because the range that the

district court applied in sentencing Clark remained unaffected by Amendment 706, review

under § 3553(a) is unavailable to him because he is ineligible for a sentencing reduction

under 18 U.S.C. § 3582(c)(2).


       Additionally, a reduction of Clark’s sentence would violate § 3582(c)’s requirement

that any modification be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c). The relevant policy statement appears in

§ 1B1.10(a)(2):


                                             4
                (2) Exclusions—A reduction in the defendant’s term of
                imprisonment is not consistent with this policy statement and
                therefore is not authorized under 18 U.S.C. § 3582(c)(2) if:

                                                 ...

                        (B) an amendment listed in subsection (c)1 does
                        not have the effect of lowering the defendant’s
                        applicable guideline range.

U.S.S.C. § 1B1.10(a)(2)(B). Because the then-operative crack-cocaine guideline had no

bearing on Clark’s original sentence, Amendment 706 could “not have the effect of lowering

[his] applicable guideline range.” Id.


         This Court’s recent precedential opinion in United States v. Mateo, 560 F.3d 152 (3d

Cir. 2009) forecloses the relief which Clark now seeks. The facts presented in Mateo were

identical in all material respects to those now before us, and we discern no basis for

distinction. See id. at 152-56; see also United States v. Sharkey, 543 F.3d 1236, 1239 (10th

Cir. 2008); United States v. Moore, 541 F.3d 1323, 1328-30 (11th Cir. 2008); United States

v. Thomas, 524 F.3d 889, 889-90 (8th Cir. 2008); United States v. Tingle, 524 F.3d 839, 840

(8th Cir. 2008); United States v. Liddell, 543 F.3d 877, 882 & n.3 (7th Cir. 2008).




                                                IV.

         Lacking statutory authority to entertain Clark’s motion in the first instance, the district



1
    Amendment 706 is such an amendment listed in U.S.S.G. § 1B1.10(c).

                                                  5
court properly did not conduct a review of the original sentence under the § 3553(a)

sentencing factors. We will therefore affirm.




                                            6